ORDER

On June 8, 2009, we ordered these cases be returned to the district court on limited remand to query whether the district court wanted to resentence Ray Longstreet and Michael Ervin in light of the Supreme Court’s decision in Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). On December 22, 2009, the district court communicated its desire to resentence the defendants. Accordingly, we Vacate Ray Longstreet’s and Michael Ervin’s sentences and Remand their cases to the district court for resentencing.